DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

May 22, 2012

Medicaid/CHIP Affordable Care Act Implementation
Answers to Frequently Asked Questions

Benefits and Delivery Systems
Q1: How will Essential Health Benefits (EHB) be defined for Medicaid benchmark or
benchmark-equivalent plans?
A: Since 2006, State Medicaid programs have had the option to provide certain groups of
Medicaid enrollees with an alternative benefit package known as “benchmark” or “benchmarkequivalent” coverage, based on one of three commercial insurance products or a fourth,
“Secretary-approved” coverage option. Beginning on January 1, 2014, all Medicaid benchmark
and benchmark-equivalent plans must include at least the ten statutory categories of Essential
Health Benefits. Under the Affordable Care Act, the medical assistance provided to the
expansion population of adults who become newly eligible for Medicaid as of January 1, 2014,
must be provided consistent with section 1937 benchmark authority.
For Medicaid alternative benefit plans, three of the benchmark plans described in section 1937
(the State’s largest non-Medicaid HMO, the State’s employee health plan, and the FEHBP BCBS
plan) may be designated by the Secretary as EHB benchmark reference plans, as described in the
EHB Bulletin (link below). A State Medicaid Agency could select any of these section 1937
benchmark plans as its EHB benchmark reference plan for Medicaid. There would be no default
EHB benchmark reference plan for purposes of Medicaid; each State Medicaid Agency would be
required to identify an EHB benchmark reference plan for purposes of Medicaid as part of its
2014-related Medicaid State Plan changes.
If the EHB benchmark reference plan selected for Medicaid were to lack coverage within one or
more of the ten statutorily-required categories of benefits, the section 1937 alternative benefit
plan would need to be supplemented to ensure that it provides coverage in each of the ten
statutory benefit categories. This would be in addition to any other requirements for Section
1937 plan, including Mental Health Parity and Addition Equity Act compliance.
For more information about the Essential Health Benefits, please see CCIIO’s bulletin from
December 2011 (available at
http://cciio.cms.gov/resources/files/Files2/12162011/essential_health_benefits_bulletin.pdf) and

Page 2
the CMCS informational bulletin from February 2012 (available at
http://www.medicaid.gov/Federal-Policy-Guidance/downloads/CIB-02-17-12.pdf).

Q2. Could a State select a different Essential Health Benefits (EHB) benchmark reference
plan for its Medicaid section 1937 alternative benefit plans than the EHB reference plan it
selects for the individual and small group market?
A: Yes. A State is not required to select the same EHB benchmark reference plan for Medicaid
section 1937 plans that it selects for the individual and small group market, and it could have
more than one EHB benchmark reference plan for Medicaid (for example, if the State were to
develop more than one benefit plan under section 1937).
Q3. Could a State select its regular Medicaid benefit plan as its section 1937 alternate
benefit plan for the new adult eligibility group?
A: Yes. A State could propose its traditional Medicaid benefit package as a section 1937
alternate benefit plan under the Secretary-approved option available under section 1937 of the
Social Security Act. The State would have to ensure that the ten statutory categories of EHB are
covered, either through that benefit plan or as a supplement to that plan. (See Question 1 for
more information)
Q4. How do the managed care rules at 42 CFR 438 apply to benchmark benefit plans?
A: The managed care regulations apply to all benefits delivered through a managed care
delivery system, regardless of the authority under which the benefits are provided or enrollment
is required. Thus, any State which uses a managed care organization to deliver benefits under
the authority of section 1937 of the Act must comply with the managed care regulations at 42
CFR 438.
Q5. Will 1915(c) waivers continue in the future?
A: Yes. 1915 (c) waivers are optional programs that most States currently operate and can
continue to operate. States interested in making changes to their 1915(c) waivers should contact
their CMS Regional Office with specific questions.

